418 F.2d 500
The PEOPLE OF the STATE OF NEW YORK, Plaintiff-Appellee,v.Harold KONIGSBERG, Defendant-Appellant.
No. 226.
Docket 33939.
United States Court of Appeals Second Circuit.
Submitted November 4, 1969.
Decided November 4, 1969.
Certiorari Denied March 2, 1970.

See 90 S. Ct. 998.
Roy R. Kulscar, Michael R. Juviler, David Otis Fuller, Jr., Asst. Dist. Attys., Frank S. Hogan, Dist. Atty., New York County, for plaintiff-appellee.
Frank A. Lopez, Brooklyn, N. Y., for defendant-appellant.
Before WATERMAN, FRIENDLY and SMITH, Circuit Judges.
PER CURIAM:


1
We affirm the order of remand below on the opinion of Judge Tenney, D.C., 305 F. Supp. 1201, and we order that our mandate be issued forthwith.